DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 32 and 135.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1” has been used to designate both the “region” and a guying line (see figure 7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are replete with indefinite language.  The following 35 USC 112 analysis represents a good-faith effort by the Office, and may not represent every incident of indefinite language presently recited by the claims.  Applicant is encouraged to make a detailed review of the claims to ensure conformity to 35 USC 112.

The recitations “preferably,” “particularly preferably,” “ideally,” and “in particular” are unclear because it is not certain if the elements following these phrases are requirements of the claim, or merely optional examples of construction.  These limitations are found at least in: 
claim 1: line 1, line 2 
claim 4: line 3, line 4, line 5
claim 5: line 3
claim 8: line 5, line 6 (two items)
claim 10: line 3
claim 15: line 2, line 3, line 4
claim 16: line 2, line 3, line 4
claim 17: line 2, line 3, line 4
claim 18: line 3
claim 19: line 3
claim 20: line 3
Claim 1 line 4 recites “the tower tip and/or slewing platform,” which lacks antecedent basis.
Claim 1 line 10 recites “a force fit connection,” which is not clear in light of the specification.  Normally the phrase “force fit” denotes a type of interference fit, but this does not appear to be the present case, for example figure 2 appears to show mechanical abutment without a force fit.  What is meant by the claim term “force fit?”
Claim 3 line 3 recites “a counter-abutment surface.”  Does this refer to the previously recited counter-abutment surface of claim 1, or another counter-abutment surface?”
Claim 3 lines 3-4 recites “the first connection piece,” which lacks antecedent basis.
Claim 4 lines 2-3 recite “at least one connection pin is insertable in a vertical direction,” which is not understood in light of the disclosure.  For example, instant pins 35 and 36 are horizontal pins, not vertical pins.  This makes claim 5 indefinite also, as it is not clear what pin is being referenced.
Claim 4 line 4 recites “for removing tensile forces,” which is not understood in light of the disclosure.  Removing tensile forces from what component(s)?  This phrase is not found in the written disclosure, and is therefore unclear.
Claim 5 line 2 recites “a pin slot.”  Is this the same pin slot required by claim 4, or is this a new pin slot?
Claim 8 line 4 recites “the assembly position,” which lacks antecedent basis.
Claim 8 line 5 recites “considerably larger” (emphasis added), which is a relative term lacking metes or bounds.  How much is “considerably” larger?
Claim 8 line 6 recites “the periphery,” which lacks antecedent basis.
Claim 9 line 3 recites “the connection head,” which lacks antecedent basis.
Claim 10 line 4 recites “the connection socket,” which lacks antecedent basis.
Claim 10 lines 5-6 recites “the boom assembly,” which lacks antecedent basis.
Claim 11 line 2 recites “a tower crane in accordance with claim 1,” which is not a clear preamble because it is not certain if claim 11 is meant to require each and every limitation from claim 1.  It is suggested to amend claim 11 to incorporate a method step of “providing the tower crane of claim 1,” or similar.
Claim 11 line 5 recites “the capturing means,” which lacks antecedent basis.
Claim 11 line 6 recites “the capturing eye,” which lacks antecedent basis.
Claim 11 line 7 recites “finely adjusting the boom…” (emphasis added), which is a relative term lacking metes or bounds.  What is the difference between regular adjusting and “finely” adjusting?
Claim 11 line 8 recites “the pin,” which lacks antecedent basis.
Claim 12 line 2 recites “the load torque,” which lacks antecedent basis.
Claim 12 line 3 recites “the required compressive force,” which lacks antecedent basis.
Claim 13 line 2 recites “a tower crane in accordance with claim 1,” which is not a clear preamble because it is not certain if claim 13 is meant to require each and every limitation from claim 1.  It is suggested to amend claim 13 to incorporate a method step of “providing the tower crane of claim 1,” or similar.
Claim 13 line 4 recites “the pin,” which lacks antecedent basis.
Claim 13 lines 5 recites “the capturing means,” which lacks antecedent basis.
Claim 13 line 6 recites “the capturing eye,” which lacks antecedent basis.
Claim 13 line 7 recites “the capturing means,” which lacks antecedent basis.
Claim 14 lines 2-3 recites “a counter-abutment surface,” which is not clear.  Does this recitation reference the same counter-abutment surface as required by claim 1, or a new counter-abutment surface?
Claim 14 line 3 recites “the first connection piece,” which lacks antecedent basis.
Claim 15 lines 1-2 recite “at least one connection pin is insertable in a vertical direction,” which is not understood in light of the disclosure.  For example, instant pins 35 and 36 are horizontal pins, not vertical pins.  Furthermore, inserted into what?
Claim 16 lines 1-2 recite “at least one connection pin is insertable in a vertical direction,” which is not understood in light of the disclosure.  For example, instant pins 35 and 36 are horizontal pins, not vertical pins. Furthermore, inserted into what?
Claim 17 lines 1-2 recite “at least one connection pin is insertable in a vertical direction,” which is not understood in light of the disclosure.  For example, instant pins 35 and 36 are horizontal pins, not vertical pins. Furthermore, inserted into what?
Claim 18 line 3 recites “the radius,” which lacks antecedent basis.
Claim 18 line 3 recites “the connection head,” which lacks antecedent basis.

Due to the numerous indefinite recitations, the claims can only be treated as best understood in the art rejections below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 4,529,094 (hereinafter “Wadsworth”).
Regarding claim 1 Wadsworth discloses a tower crane having a boom (6) and a counterboom (20), wherein
the boom (6) is connected in an articulated manner to [a] tower tip (see figs. 1-2) by at least one connection point (8), and
a first connection part (41, see figure 4) of the at least one connection point (8) has a concave abutment surface and a second connection part (37) of the connection point (8) comprises a convex counter-abutment surface, with the counter-abutment surface of the second connection part (37) acting by compressive force on the abutment surface of the first connection part (41) to effect [a] connection between the connection parts (37/41).
Regarding claim 2 Wadsworth discloses the above tower crane, and further discloses wherein the compressive force is produced by at least one boom guying (19) and/or by a load torque.
Regarding claim 3 Wadsworth discloses the above tower crane, and further discloses wherein the second connection part (37) comprises a connection head (see figure 4) having a defined radius as a counter-abutment surface; and the first connection [part] (41) is configured as a connection socket (see figure 4) having an inner radius adapted to the radius of the connection head (see figure 4) as the abutment surface.
Regarding claim 4 Wadsworth discloses the above tower crane, and further discloses wherein at least one connection pin (53) is insertable (somewhere) in a [horizontal] direction, for fixing [a] connection (between boom and tower), with corresponding pin slots (see figure 4) formed by a bore (i.e. aperture for receiving 53).
Regarding claim 5 Wadsworth discloses the above tower crane, and further discloses wherein a pin slot (i.e. aperture for 53) for the connection pin (53) is formed by a bore (aperture) at (near) the center of the convex counter-abutment surface (i.e. of 37).
Regarding claim 6 Wadsworth discloses the above tower crane, and further discloses wherein the at least one connection point (8) is arranged directly at the tower tip (see figs. 1-2).
Regarding claim 7 Wadsworth discloses the above tower crane, and further discloses wherein the first connection part (41) is a component of the tower tip and the second connection part (37) is arranged at the boom (6).
Regarding claims 11 and 13 Wadsworth discloses the above tower crane, and further discloses a method of assembling element 53 to element 44 and then adjusting the boom (6) into place with elements 41 and 37.
Regarding claim 12 Wadsworth discloses the above tower crane and method, and further discloses a boom guying (24) is tensioned (i.e. see figures 1 and 2) to apply a required compressive force to the connection point (8).
Regarding claim 14 Wadsworth discloses the above tower crane and method, and further discloses wherein the second connection part (37) comprises (is) a connection head having a defined radius as [the] counter-abutment surface; and the first connection [part] (41) is configured as a connection socket having an inner radius adapted to that of the connection head (of 37) as the abutment surface.
Regarding claims 15-17 Wadsworth discloses the above tower crane, and further discloses wherein at least one connection pin (53) is insertable (somewhere) in a [horizontal] direction, for fixing the connection (between boom and tower), with corresponding pin slots (i.e. aperture for 53).
Regarding claims 18-20 Wadsworth discloses the above tower crane, and further discloses wherein a pin slot (i.e. aperture for 53) for the connection pin (53) is formed by a bore (aperture) at (near) the center of the convex counter-abutment surface (i.e. of 37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wadsworth.

Regarding claims 8-9 Wadsworth discloses the above tower crane, and further discloses at least on capturing eye and capturing pin assembly (see 53 and slot therefore) above (in an assembled state) the first connection part (41), the eye being an aperture (hole for 53) in a sheet.  Wadsworth does not specifically teach that the sheets are made of a “metal.”  Official Notice is given that metal is old and well-known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use metal for any of the components of Wadsworth in order to provide enough strength to lift a heavy load.
Regarding claim 10 Wadsworth discloses the above tower crane, and further discloses capturing sheets (see material around 41 in figure 4) are provided in the region of the concave abutment surface (41), that assist the leading together of the abutment surfaces during boom assembly.  Wadsworth does not specifically teach that the capturing sheets are made of a “metal.”  Official Notice is given that metal is old and well-known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use metal for any of the components of Wadsworth in order to provide enough strength to lift a heavy load.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such references show various forms of apparatus which comprise at least one similar feature to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.L.A/           Examiner, Art Unit 3654                          

/SANG K KIM/           Primary Examiner, Art Unit 3654